Appeal from a judgment of the Supreme Court, New York County (transferred to this court by order of the Appellate Division, First Department) in a proceeding brought pursuant to CPLR article 78 directing the payment by the appellants of salaries for nonjudicial court personnel at the increased levels fixed by the Board of Justices of the City Court of the City of New York. The judgment appealed from must be reversed upon the authority of Matter of Alweis v. Wagner (14 N Y 2d 923). Judgment reversed, on the law, and petition dismissed, without costs. Reynolds, J. P., Staley, Jr., Greenblott, Sweeney and Simons, JJ., concur.